Citation Nr: 0509133	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service-connected 
lateral meniscus tear, status post partial lateral 
meniscectomy, right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for service-connected 
lateral meniscus tear, status post partial lateral 
meniscectomy, right knee, currently rated as 20 percent 
disabling.  This case subsequently was returned to the RO in 
Fort Harrison, Montana.  The veteran previously was 
represented by Disabled American Veterans; but in May 2003, 
he switched representation to Robert M. Kampfer.  In May 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a Board videoconference hearing at the RO.

During the May 2004 Board hearing, the veteran raised the 
issue of service connection for a back condition and a left 
knee disorder.  The RO previously denied the service 
connection claim for a back condition in June 2002.  The 
veteran filed a May 2003 notice of disagreement, but failed 
to perfect his appeal by submitting a timely substantive 
appeal.  The back condition claim was denied again in March 
2004 based on a finding that the veteran had not submitted 
new and material evidence to reopen the claim.  In March 
2004, the veteran was informed that he failed to file a 
timely substantive appeal pertaining to the June 2002 denial 
of the claim of service connection for a back disorder.  To 
date, the veteran has not initiated an appeal pertaining to 
the March 2004 determination.  As it pertains to the claim of 
service connection for a left knee condition, the RO 
determined in June 2002 that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a left knee disability.  There is no notice of 
disagreement, statement of the case, or substantive appeal 
pertaining to this issue.  In light of the forgoing, the 
Board does not have jurisdiction over the claims of service 
connection for a back disorder and a left knee disability.  
Consequently these matters are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

The veteran's service-connected right knee disorder is 
manifested by slight limitation of flexion, full extension, 
no instability and pain. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of an August 2001 VA letter, which is 
prior to the June 2002 rating decision.  The RO notified the 
veteran again in August 2002, June 2003, and January 2004.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his increased rating claim 
for lateral meniscus tear, status post partial lateral 
meniscectomy, right knee, so that VA could help by getting 
that evidence.  

The RO notified the veteran why he was not entitled to an 
increased rating for lateral meniscus tear, status post 
partial lateral meniscectomy, right knee, rated at 20 percent 
disabling in the June 2002 rating decision, the April 2003 
statement of the case, and the supplemental statements of the 
case dated in September 2003 and March 2004.  The RO notified 
the veteran of the laws and regulations pertaining to 
increased ratings and provided a detailed explanation why an 
increased rating was not warranted for lateral meniscus tear, 
status post partial lateral meniscectomy, right knee under 
the applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
increased ratings; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from May 2001 to April 
2003, and private medical records dated from October 2000 to 
November 2001.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in March 2003 and 
February 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.  
Although the veteran's representative contended in the Board 
hearing that the February 2004 examination was inadequate 
because there were no motion studies conducted, as discussed 
below, the examiner did, in fact, report on the range of 
motion of the right knee.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of an increased rating is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In June 2001, the veteran filed an increased rating claim for 
lateral meniscus tear, status post partial lateral 
meniscectomy, right knee, currently rated as 20 percent 
disabling.  

In the May 2004 Board hearing, the veteran reported that the 
right knee had gotten worse, and that two weeks ago it had 
gone out on him, which had caused it to swell.  He stated 
that he was pulling out his garden hose when his knee 
slipped, causing pain.  He also stated that he has had four 
surgeries since his initial 20 percent rating in 1992, and 
that his knee is not back to where it should be.  He reported 
that his knee is unstable when walking around hills, and that 
it starts sliding and giving way, although walking on flat 
surfaces was fine.  He noted that his knee swells after 
walking or riding his mountain bike for about three miles.  
He also noted that he had a screw taken out because it was 
sticking up inside his knee, and that the removal caused more 
pain and problems on the top part of his knee.  He stated 
that he wears a brace to keep it stable, and that his knee 
has only gone out once since the screw removal.  He stated 
that his knee prevents him from recreational activities, such 
as digging for artifacts, and that his employment requires 
him to stand and that he can only stand about an hour and a 
half at the most.  He reported that he had not worked full-
time in five to six years, and that his knee completely gave 
out when he was working at a bakery.  In sum, the veteran 
contends that the present severity of his lateral meniscus 
tear, status post partial lateral meniscectomy, right knee is 
higher than a 20 percent rating warrants.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to lateral 
meniscus tear, status post partial lateral meniscectomy, 
right knee.  For this reason, the RO evaluated the veteran's 
service-connected disability by analogy under Diagnostic Code 
(DC) 5258 for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
awarding a 20 percent rating, effective October 1, 2000.  
38 C.F.R. § 4.71a.  A 20 percent rating is the highest rating 
under DC 5258.  Thus, the Board will consider whether the 
veteran can receive a higher rating under any other 
potentially applicable diagnostic codes.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.   

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 
percent rating for flexion limited to 15 degrees; a 20 
percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.

DC 5261 addresses limitation of extension of the leg, and 
assigns a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg).  VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.   

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.
 
In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Private physical therapy reports dated from October 2000 to 
November 2000 show treatment of the right knee.  A November 
2000 follow-up note shows the veteran reported being quite 
active with hiking and hunting.  He stated that his knee was 
working well in all regards and that he was having little or 
no pain, and that he had good stability.  The objective 
findings showed active range of motion was 1 to 142.  The 
extension was symmetrical. Strength was graded at 5/5.  Girth 
at the mid patella area revealed 1 cm of swelling.  Distal 
thigh girth was 2cm smaller on the right than the left.  Mid 
calf circumference was 1/2 cm less then the left.  The veteran 
ambulated normally.  It was noted that the veteran had been 
maintaining range of motion on his own without seeing the 
physical therapist; so he had no more scheduled appointments.

A May 2001 VA outpatient treatment report shows a long 
history of knee pain, status post ACL repair.  It was noted 
that the veteran used Motrin and was requesting a higher 
dosage.  No new pain or swelling was reported, and there was 
no instability.  The examiner found no visible deformity of 
the knee.  There was full range of motion, no instability, 
and no pain.  There also was no pain to palpation.  The 
impression was knee pain and early degenerative joint 
disease.

A later May 2001 VA outpatient treatment report shows the 
veteran came to discuss screw removal.  It was noted that the 
veteran had his right ACL repaired in August of last year, 
and that he had been following up with a private doctor.  The 
veteran reported some symptoms of pain in the anterior and 
post patellar areas, stating that it was coming from the 
screws used in the surgery.  The pain started about two 
months ago, especially if he stood for long periods.  He was 
wondering what he should do about it-remove the screws or 
deal with it for a while longer.  He tried Motrin but this 
did not help with the pain.  He denied knee swelling.  On 
observation, the examiner reported that the right knee had a 
small effusion, and a well-healed linear scar starting mid 
patella and approximately 5cm in length.  The knee was stable 
with full range of motion and no pain.  It was tender along 
the medial and lateral joint lines with palpation.  The 
diagnosis was status post ACL repair.  It was recommended 
that he return to his private doctor, where he had previous 
surgery, for an opinion.

A July 2001 VA outpatient treatment report shows the veteran 
came for a follow-up of his status post endoscopic ACL 
reconstruction right knee done in the private sector as part 
of a workers compensation injury.  There was slow 
rehabilitation and stiffness afterward, but resolved.  It was 
noted that the veteran was scheduled for screw removal and 
was there due to persistent mild left knee pain 
patellofemoral, not related to worker's compensation claim 
per patient.  Physical examination of the right knee shows 
full range of motion, Lachman's negative with firm endpoint; 
pulses 1-2+ equal bilateral dorsalis pedis (pulse); motor 
5/5; sensory intact to touch both feet dorsal/plantar.  X-ray 
examination showed endoscopic interference screws in place-
distal femoral screw threads protruding into popliteal fossa 
4 threads, probably posterior/posterolat.  The examiner's 
plan was to complete the planned treatment with the private 
orthopedic surgeon and return to the clinic for x-rays.

An August 2001 private operative report shows an arthroscopy, 
excision of scar tissue was performed on the anterior aspect 
of the right knee.  The preoperative diagnosis was right knee 
pain status post ACL reconstruction possibly from protruding 
screw.  The postoperative diagnosis was right knee pain 
status post ACL reconstruction, secondary to intra-articular 
scar tissue.

A subsequent August 2001 private medical report shows the 
veteran was seen for a follow-up to the right knee 
arthroscopy.  The examiner noted that the portals are benign 
and neurovascular status is intact.  He also noted that he 
reviewed the operative findings with the veteran again and 
the reasoning for not removing the screw at this time.  The 
examiner found that the anterior lesion was what was causing 
the pain, and noted that they would have had to take down the 
graft in order to get to the screw.  They discussed the 
possibility of persistent pain, and having to perform an open 
procedure to remove the screw, if he continues to have 
problems.  It was noted that he would start working on the 
bicycle for rehabilitation and return for a follow-up.

A September 2001 private medical report shows that the 
veteran was riding his bike 20 to 30 minutes per day, and got 
some discomfort anteriorly.  There was no discomfort 
posteriorly.  Examination of the knee revealed no effusion.  
The portals are well healed, but tender and this reproduces 
the pain that he was describing to the examiner, particularly 
on the lateral side.  His Lachman's test was negative.  His 
Pivot Shift test was negative.  The impression was scar 
formation right knee, status post arthroscopic resection.  It 
was recommended that he go about his activities as tolerated, 
continue working on his rehabilitation on the bicycle.  The 
examiner noted that the soreness in the portals should 
decrease as the soft tissue softens up.

A November 2001 VA outpatient treatment report shows that the 
veteran was ambulatory wearing a right knee brace.  It was 
noted that he had not had the screw removed in his right knee 
because when they tried, it was covered by muscle and they 
could not get it out.  The right knee had full range of 
motion, and was stable.  The incision sites were healing 
well.  The impression was right knee ACL repair.  The plan 
was to adjust the exercise program to mix in a conditioning 
and strength program with medium resistance.

A later November 2001 private medical report shows that in 
general the knee felt fine, but he did get some posterior 
pain when he did a lot of walking.  For example, he had to 
walk seven miles several days ago after his truck broke down, 
and he got some posterior pain.  He also got discomfort when 
he walked up and down hills.  On examination, the general 
appearance of the knee shows the portals and incisions were 
well healed.  He had full extension, full flexion of the 
knee.  Mild tenderness was noted posteriorly.  The impression 
was torn ACL right knee status post resection of scar tissue.  
They discussed the possibility of removing the screw but the 
veteran did not feel it was bothering him enough to warrant 
going through the more extensive operation to do that; so at 
the present time, he would continue working on his bicycle.

A February 2002 VA orthopedic consult note shows a report 
that the veteran kneeled on his right knee and had pain and 
thought that the screw went into his muscle.  The right knee 
was without effusion or pain, and had full range of motion 
and stability.

A June 2002 VA orthopedic consult shows right knee pain 
status post ACL endo reconstruction done privately, with 
screw divergent into popliteal fossa area-still with mild 
medial joint line and patellofemoral pain, no pulsatile 
masses, and no claudication symptoms.  Physical examination 
showed healed scars, full range of motion, and mild medial 
joint line tenderness mostly.  The ligament was intact with 
negative Lachman's and no laxity or effusion; popliteal space 
benign, no masses, no tenderness; distal pulses equal to left 
side, 2+ posterior tibial, 1+ dorsalis pedis (pulse).  The CT 
scan showed a screw well-visible, with minimal bone capture, 
mostly at head of screw.  The impression was a concern with 
the popliteal screw; and there was radiological concern for 
pseudoaneurysm.

A June 2002 VA addendum shows the CT scan was reviewed with a 
surgeon and a radiologist; and that they will proceed with 
recommendation for an ultrasonography to rule out occult 
pseudoaneurysm.  There was doubt that an MRI/MRA would 
provide additional information and there was concern for 
metal reaction to magnet causing new problems.  The examiner 
noted that he would see the veteran after the ultrasonography 
though he doubted that the screw was contributing to the 
current knee complaints.  He believed the screw should be 
removed due to proximity to neurovascular bundle with 
possible screw motion as time progresses.  He noted that to 
remove screw arthroscopically through knee joint would most 
likely require debridement of ACL graft with probable loss of 
reconstruction and possible recurrent instability.  It was 
also noted that there was risk of inadequate screw thread 
purchase with inability to back screw out of distal femur; 
and risk of vascular injury from screw removal with reverse 
cutting of threads.  The examiner noted that he might need 
referral to tertiary care center for evaluation and 
treatment.

An August 2002 VA outpatient treatment report shows the 
veteran was seen for a follow-up for right knee endoscopic 
ACL reconstruction with femoral interference screw in 
popliteal fossa next to artery.  The Doppler was negative for 
aneurysm.  Physical examination showed tender popliteal 
fossa; no effusion; no pulsatile masses; and neurovascular 
intact.  The examiner recommended referral for screw removal.

A September 2002 VA orthopedic screening shows symptoms of 
chondromalacia patella.  The major problem was the femoral 
screw from ACL reconstruction had migrated partially into 
popliteal area.  The anterior-posterior view suggested that 
it was lateral to artery.  Pulses in foot were normal.  

A November 2002 VA orthopedic surgery note shows the veteran 
had an open arthrotomy and screw removal performed.  It was 
noted that a CT scan had demonstrated that his femoral tunnel 
screw was actually protruding into his popliteal fossa and 
abutting his popliteal artery.  There was no damage to the 
popliteal artery, however.  Because of this, it was 
recommended that the screw be removed because of possible 
complication.  It was reported that he underwent the open 
arthrotomy and screw removal after a diagnostic arthroscopy, 
and that visualization of both his lateral and medial 
compartment showed very little degenerative changes and no 
meniscal tears.  It was also noted that in order to remove 
the screw, much of the existing ACL had to be taken down; in 
essence, his graft was removed.  It was noted that he 
tolerated the procedure well and was treated for pain 
control.  At discharge, the next day, he was afebrile with 
stable vital signs.  He was neurovascularly intact in his 
leg, and essentially had very little complaints about pain.  
He was placed into a hinge-knee brace at the time of his 
surgery and instructed to continue wearing this brace to bear 
his weight as tolerated.  His staple should be removed in 
about two weeks and he should return in four weeks.  The pre 
and postoperative diagnosis was right knee pain and painful 
dangerous retained hardware.

A later November 2002 VA outpatient treatment report shows 
the veteran came for a follow-up.  It was noted that he was 
managing pretty well, and was weight bearing almost 
completely.  He was ready to have staples out.  He was still 
pretty sore, but had pain medication.  The veteran was 
ambulatory on crutches, wearing a hinged knee brace.  Right 
knee scar and scope sites looked good and the staples were 
removed without complications.  Flexion was to 100.  
Extension was minus 10.  The veteran guarded with Lachman's 
and was positive for effusion.  The impression was status 
post right knee screw removal, doing well. The plan was 
weight bearing as tolerated, and to remain in brace for 
activity.  

A December 2002 VA outpatient treatment report shows the 
veteran still uses crutches due to pain.  Physical 
examination showed a range of motion of 5 to 120.  There was 
moderate effusion.  The wound was well healed without 
erythema, warmth or drainage.  There was guarding with 
Lachman, but soft endpoint. 2+ pivot.  Valgus/varus was 
stable.  The assessment was status post femoral interference 
screw removal right knee with ACL graft compromise.  The plan 
was aggressive physical therapy for range of motion and 
gradual strengthening. Crutches were to be used as needed, 
and he was encouraged not to use them if not needed.

A December 2002 VA physical therapy addendum shows mild 
swelling in the right knee.  The range of motion of the right 
knee was within normal limits, slightly less extension and 
flexion compared to the left, but 5 to 135.  He completed 
step up without pain and good technique, but was unable to 
complete step down without pain, with poor control.  The plan 
was to begin progressive strengthening with various 
exercises.

A December 2002 VA physical therapy notes that the knee went 
out on two occasions when going down stairs. There was some 
knee pain proximal to the right patella (distal quad pain). 
Otherwise there were no complaints.  He was biking 15 minutes 
a day without problems.  Pain was 4/10 during activity at 
worse.

A January 2003 outpatient treatment note shows tolerating 
aggressive ACL program fairly well.  The veteran was not 
working.  It was noted that he was doing road construction 
and that the right knee was originally a worker's 
compensation injury.  Physical examination showed a healed 
anterior scar; full range of motion; slight effusion; no 
redness/inflammation; and ligaments all intact.  There was 
negative Lachman's.  He pivoted with slight guarding and gait 
was near normal.  The examiner noted that he could perform 
sedentary to light level of work, but it was expected that he 
would have some level of limitations in the future and 
probably could not resume heavy manual labor.

Physical therapy reports in January 2003 show continuing 
progress with complaints of shooting pain occasionally along 
the lateral knee, which occurs when standing.  In February 
2003 the pain was reported as less, at a 3/10 at its 
greatest.  The veteran also reported that he was getting 
stronger.  He had good control going up stairs, and mild 
instability with descent, but much improved since last visit.

A March 2003 VA examination report shows the veteran's claims 
file was reviewed and all of the medical records since 1992 
were listed.  The examiner noted that the veteran did not 
take medication, but wore a hinged knee brace at all times.  
There were no episodes of dislocation or recurrent 
subluxation, and the veteran did not describe any 
constitutional symptoms that would indicate inflammatory 
arthritis.  It was noted that the veteran was still not 
working, as he is on worker's compensation funds.  He was 
told that he needed to find a sedentary job.  He has never 
had a sedentary job so he is still looking.  Physical 
examination showed a gait slightly antalgic favoring the 
right leg.  The veteran's brace was removed.  He had full 
range of motion with flexion to 140, extension to 0.  There 
was mild effusion present.  The knee was stable to ACL, LCL, 
PCL, and MCL stress.  He was mildly tender along with medial 
and lateral joint lines.  He did have some anterior patellar 
pain to palpation, and he had a positive patellar 
apprehension test.  Upon standing, the veteran was not noted 
to be varus or valgus.  A November 2002 x-ray was noted to 
show no evidence of acute fracture or bony malalignment 
bilaterally.  The joint spaces appeared relatively well 
maintained bilaterally with no significant degenerative 
changes.  The impression was status-post ACL repair of the 
right knee.

An April 2003 VA outpatient treatment note shows reports of 
pain at a five to six, about the same as it was two months 
ago.  It was noted that the veteran was doing physical 
therapy exercises and rode a recumbent bike every other day.  

In February 2004, a VA examination report shows the veteran 
reported no change.  The veteran stated that he was seeking 
an increase because it hurts more since the last examination.  
He stated that the pain on top of the knee was more intense 
and started a couple of months ago after a fall.  He had no 
swelling, heat, or redness and no locking.  He stated that he 
still had the sense of giving way and constant pain on the 
top part of the knee.  For treatment, he did nothing for the 
knee.  He wore a brace, but stated that no medications help.  
Periods of flare up were caused by the amount of standing he 
was doing and his physical level of activity.  He did not use 
a cane or corrective shoes, but he did wear the ACL brace on 
a constant basis.  There have been no episodes of dislocation 
or recurrent subluxation nor did he describe any 
constitutional symptoms that would indicate inflammatory 
arthritis.  Effects of this condition on the veteran's usual 
occupation and daily activities were minimal.  He stated he 
is not working currently due to his worker's compensation 
claim and because he could not find a job in the sedentary 
field.  

Upon physical examination, the gait was within normal limits 
with no antalgic qualities, and no favoring of one leg over 
another.  Knee range of motion was 0 to 140 degrees with 
assistance and prodding by the examiner.  He easily went to 
130 without encouragement.  ACL had at most +1 laxity but a 
good end point.  MCL, LCL, and PCL were all intact.  A 
McMurray's test was negative.  The examiner did not 
appreciate any effusion or edema of the soft tissues.  He had 
some mild patellar pain most notably at the anterior pole.  
The x-ray impression showed no evidence of degenerative joint 
disease.  There was no functional loss as he had full range 
of motion.

As noted, the RO rated the right knee as 20 percent disabling 
under DC 5258 for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  As this is the highest rating the veteran can receive 
under this Diagnostic Code, the Board will review the medical 
evidence of record to determine whether the knee can receive 
a higher rating or separate rating under any other 
potentially applicable diagnostic codes.

The claims file indicates that the veteran may have slight 
degenerative changes of the right knee.  Degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  The Board notes that the veteran does not meet the 
criteria for compensable ratings for any limitation of motion 
of the knee under DC 5260 (limitation of flexion) or DC 5261 
(limitation of extension).  Full range of motion was reported 
consistently from November 2000 to June 2002.  He had some 
limitation of motion after the orthopedic surgery in November 
2002 with flexion to 100 and extension minus 10.  These 
findings, however, still do not warrant compensable ratings 
under DC's 5260 or 5261.  In December 2002, the ranges of 
motion were reported from 5-120 and 5-135, which also do not 
warrant compensable ratings.  In January 2003 and March 2003, 
full range of motion was reported; and in February 2004, full 
range of motion was reported with 0-130 (0-140 with 
encouragement). 

Additionally, the medical evidence does not show recurrent 
subluxation or lateral instability to warrant a compensable 
rating under DC 5257.  The veteran's right knee was reported 
as stable from November 2000 to February 2002.  After the 
November 2002 orthopedic surgery, he had to wear a knee brace 
and use crutches.  In December 2002, the varus valgus was 
stable, although the veteran reported that his knee went out 
on him twice while going down stairs.  Although January 2003 
physical therapy note shows the veteran complained of mild 
instability going down stairs, with good control going up.  
In March 2003, it was reported that the veteran had no 
episodes of dislocation or recurrent subluxation.  His knee 
was stable to varus/valgus testing.  In February 2004, the 
veteran reported a sense of giving way, but the examiner 
found no episodes of dislocation or recurrent subluxation.  
He also had no antalgic qualities without favoring right leg.  
A review of the objective evidence overall fails to 
demonstrate instability of the right knee.  Thus, a separate 
compensable rating under this code is not warranted.

The medical evidence also shows no indication of impairment 
of the tibia and fibula, so DC 5262 does not apply.

There is no evidence of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  Genu recurvatum is "hyperextension of the 
knee, the lower extremity having a forward curvature."  
Stedman's Illustrated Medical Dictionary 739 (27th ed. 2000).  
Thus, DC 5263 does not apply.  

There is also no evidence of removal of semilunar cartilage, 
so DC 5259 does not apply.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
consistently had a full range of motion or close to a full 
range of motion of the knee and was found to have minimal 
functional loss on VA examination in February 2004.  The 
veteran's present level of disability, including pain causing 
any functional impairment, is contemplated by the current 20 
percent disability rating awarded under DC 5258.  

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  During the Board hearing, the 
veteran reported that he had not worked in five to six years 
and that his previous employment required him to stand, which 
he cannot do for more than one to one and half hours.  The 
veteran was told in January 2003 that he may have some level 
of limitation in the future and that he should find a 
sedentary job.  While the right knee disability may have some 
impact on employment, the Board notes that generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 20 percent rating under DC 
5258.  See 38 C.F.R. § 4.7.  Thus, the increased rating claim 
for lateral meniscus tear, status post partial lateral 
meniscectomy, right knee is denied.  38 C.F.R. § 3.303.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for service-connected 
lateral meniscus tear, status post partial lateral 
meniscectomy, right knee is denied.



                     
______________________________________________
	K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


